Summit C.P. No. CR-2003-06-1638. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas for Summit County. Upon consideration of appellee’s motion for an order directing the Clerk to return portions of the record,
IT IS ORDERED by the court that the motion is granted.
IT IS FURTHER ORDERED by the court that the Clerk of this court shall release the following exhibits to the custody of the Summit County Prosecutor, or her designee: State Exhibits 22, 27, 28, 30. 31.100. and 113.